DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-34, drawn to a method for analyzing an indicator, classified in C12Q1/22, A61L2/28, G01N2021/6439, G01N2021/6439.
II. Claims 35-39, drawn to a method for enforcing the performance of a control test, classified in G01N33/48792, C12Q1/22, A61L2/28.
III. Claim 40, drawn to a method for analyzing an indicator, classified in C12Q1/22, A61L2/28, G01N2021/6439.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I present distinct products from the invention of group II because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group I requires analyzing a biological indicator by receiving a biological indicator in a well selected from a plurality of wells, the indicator providing a source of contamination; providing information associated with the control on a touchscreen, receiving user input on the touchscreen; and displaying results of analysis (could just be whether contamination was present), none of which is required by group II; and group II requires determining whether a control test has been performed by the sterilized biological indicator; when the control has not been performed, then 
Inventions I and III are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I present distinct products from the invention of group III because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group I requires receiving a biological indicator in a well selected from a plurality of wells, the indicator providing a source of contamination; providing information associated with the control on a touchscreen, receiving user input on the touchscreen; and displaying results of analysis (could just be whether contamination was present, and could be based off of light different from florescence), none of which is required by group III; and group III requires verifying a control status by: identifying a lot associated with the biological indicator, determining whether a control test has been performed on the lot, and if the control test has not been performed on the lot, then: displaying an instruction for a user to place a control indicator in a well, performing the control test, if the control test fails a first time then displaying an instruction for the user to repeat the control test using a different well, and if the control analysis fails a second time displaying an instruction for a user to repeat the control test using a different lot; and performing indicator analysis by incubating the biological indicator with an incubator, emitting light toward the indicator from a light source, and detecting fluorescence from the indicator using a sensor, and 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group II present distinct products from the invention of group III because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group II requires determining whether a control test has been performed by the sterilized biological indicator; when the control has not been performed, then preventing analyzing the sterilized biological indicator and displaying that the control test should be performed; performing the control test; displaying a notification on the display indicating that the control test was successful, and in response to the successful control test, then enabling the analyzer for analyzing the sterilized biological indicator, none of which is required by group III; and group III requires verifying a control status by: identifying a lot associated with the biological indicator, determining whether a control test has been performed on the lot, and if the control test has not been performed on the lot, then: displaying an instruction for a user to place a control indicator in a well, performing the control test, if the control test fails a first time then displaying an instruction for the user to repeat the control test using a different well, and if the control analysis fails a second time displaying an instruction for a user to repeat the control test using a different lot; and performing indicator analysis by incubating the biological indicator with an incubator, emitting light toward the indicator from a light source, and detecting fluorescence from the indicator using a sensor, and displaying results for the biological indicator analysis based on the fluorescence detected, none of which is required by group II.  Furthermore, the inventions as 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Ulmer on 10/28/21 a provisional election was made without traverse to prosecute the invention of group I, claims 21-34.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/20, 6/18/20, 10/8/20, 1/26/21, 2/3/21, 2/19/21, 4/14/21, 8/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 21-40 are pending with claims 21-34 being examined and claims 35-40 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 21, it is unclear how a control test relates to the indicator in line 6.  The claims recite that a biological indicator is placed in the wells in lines 3-5 and then that the biological indicator is analyzed in lines 11-14, yet the enforcement of the control test in lines 6-10 only provides information and receives user input on touch screen. Therefore, it is unclear if the control is actually performed separately since the control test is not actually recited as being performed.  It is also unclear if the biological indicator is the control or if it is separate from the control test.  If a control test is run and then displayed, is this sufficient, or must a control test and a biological indicator test both be run and displayed?
Claims 22-34 are rejected based on further claim dependency.
Regarding line 5 of claim 22, it is unclear what would or would not verify chemical activation of the biological indicator.  The biological indicator has not been related to any type of activation, and it is unclear what activates the indicator and further how it would be chemically activated. Additionally, how does a user verify activation?
Regarding claim 26, it is unclear in what instances lines 6-9 would be required. Specifically, claim 21 recites that the control test performance is enforced, thereby seeming to imply that the control is required in claim 21.  However, claim 26 lines 6-9 state that where the control has not been performed that the indicator is prevented from being analyzed.  This is unclear because claim 21 appears to require the indicator to be analyzed, and further appears to require the control to be performed.  Therefore, are these additional extra steps being performed in claim 26 instead of actual steps defining the enforcement?  It is unclear how the control and indicator are analyzed in claim 21 and then recited as not being analyzed in claim 26, since claim 26 requires the limitations from claim 21, and the examiner is unsure of how claim 26 could happen since it appears to contradict claim 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 23, 25-29, 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 20060263258; hereinafter “Harris”) alone or alternatively in view of Bolea, P (US 6063591; hereinafter “Bolea”; already of record).
As to claim 21, Harris teaches a method for analyzing a biological indicator with an indicator analyzer (Harris; abstract), the method comprising: 
(a) receiving a biological indicator in a well selected from a plurality of wells in the indicator analyzer, wherein the biological indicator comprises a carrier that provides a source of contamination (Harris teaches a BI 26 in a well; Figs. 1-2 [20]); 
(b) enforcing the performance of a control test for the biological indicator by: (i) providing information associated with the control test via a display of the indicator analyzer, and (ii) receiving user input associated with the control test via the display (Harris teaches that the control is performed in figure 14 where the user selects the control as input, and also provides control information on the control test; Figs. 14-19 [56-61]. Harris teaches a user interface 28-30 which is a display and can receive input; [56-61] Figs. 13-17); 
(c) using an organism detector device of the indicator analyzer, analyzing the biological indicator in the well to detect contamination and produce a set of analysis data (Harris teaches detector 50, and the analysis of the BI to provide results; [23, 41-61] Figs. 3-4, 14-19); and 

Harris does not specifically teach the user interface is a touch screen. However, because Harris teaches that the user interface can receive input, then the examiner believes that the only way the user interface of Harris would be able to receive input is through touch, thereby making it a touch screen.  However, if Harris is deemed incapable of teaching a touch screen, then Bolea teaches the analogous art of an indicator analyzer (Bolea; Fig. 1) with a touch screen interface (Bolea; col. 5 line 6-25). It would have been obvious to one of ordinary skill in the art to have modified the user interface of Harris to be a touch screen as in Bolea because Bolea teaches that a touch screen is a common alternative and well-known user interface (Bolea; col. 5 line 6-25).
As to claim 23, Harris teaches the method of claim 21, further comprising analyzing the biological indicator in the well by: (i) incubating the biological indicator with an incubator of the well, (ii) emitting light towards the biological indicator from the organism detector device, and (ii) detecting fluorescence from the biological indicator using a sensor of the organism detector device (Harris teaches incubator 20/48, light source 52 and sensor 54; [23, 41-61] Figs. 3-4, 14-19).
As to claim 25, Harris teaches the method of claim 21, further comprising: (a) displaying an instruction for a user to scan the biological indicator using an indicator scanner of the indicator analyzer prior to receiving the biological indicator in the well; (b) receiving an indicator identification from the biological indicator via the indicator scanner; (c) determining an indicator data set based upon the indicator identification, wherein the indicator data set comprises a unique identifier and an indicator history; and (d) enforcing the performance of the control test for the biological indicator based on the indicator data set (Harris teaches a scanner to scan barcodes/RFID, which would provide info/data based on the indicator; [39]. Harris also teaches 
As to claim 26, Harris teaches the method of claim 21, further comprising enforcing the performance of the control test by: (i) receiving an indicator data set describing the biological indicator, (ii) determining whether the control test has been performed for the biological indicator based on the indicator data set, and (iii) where the control test has not been performed, preventing analyzing the biological indicator and displaying a notification via the display that indicates the control test should be performed (Harris teaches receiving data on the BI [39] and also teaches that the user can input information regarding the BI [41-61] where the control test is then performed; Fig. 14-19.  Harris teaches that a notification for testing the control is shown in figure 14; [56-61]).
As to claim 27, Harris teaches the method of claim 21, further comprising enforcing the performance of the control test by: (i) performing the control test on a control indicator with the indicator analyzer to confirm the presence of biological contamination, and (ii) upon a determination that biological contamination is present in the control indicator, displaying a notification via the display indicating that the control test was successful (Harris teaches performing the control test, where the control is unsterilized/unexposed and therefore should read as contaminated [56], and then providing the notification for the control; Figs. 20 and also 14-19]).
As to claim 28, Harris teaches the method of claim 21, further comprising enforcing the performance of the control test by: (i) displaying a notification via the display that indicates the control test should be performed (Harris teaches that a notification for testing the control is shown in figure 14; [56-61]), and (ii) performing the control test on a control indicator with the indicator analyzer to confirm the presence of biological contamination (Harris teaches performing the control test, where the control is unsterilized/unexposed and therefore should 
As to claim 29, Harris teaches the method of claim 28, further comprising, upon a determination that biological contamination is present in the control indicator, updating an indicator data set that is associated with the control indicator to indicate that the control test was successful (Harris teaches performing the control test, where the control is unsterilized/unexposed and therefore should read as contaminated [56], and then providing the notification for the control which would be defined by the updated data for results; Figs. 20 and also 14-19]).
As to claim 31, Harris teaches the method of claim 21, further comprising: (a) determining for the plurality of wells whether each of the plurality of wells is vacant or contains a received biological indicator using a plurality of indicator presence sensors (Harris teaches the device checking the presence of each well; [32-33]); and (b) displaying a well status via the display that indicates a vacancy status for each of the plurality of wells (Harris teaches displaying whether the wells are vacant or filled; Figs. 13-17).
As to claim 34, Harris teaches the method of claim 21, further comprising: (a) displaying a graphical representation of each well of the plurality of wells via the display; (b) displaying, for each graphical representation, whether a corresponding well is vacant; and (c) displaying, when the corresponding well is not vacant, a time remaining to finish analyzing a corresponding biological indicator in that corresponding well (Harris teaches GUI that shows the wells, and for each well shows whether it is vacant or occupied, and when occupied it shows the time; Figs. 13-19 [41-61]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris/Bolea in view of Andersson et al (US 20160235879; hereinafter “Andersson”) in view of Pederson et al (US 20130217107; hereinafter “Pederson”; already of record).
As to claim 22, Harris teaches the method of claim 21, and analyzing the indicator using various displayed controls through which the user interacts (see claim 21 above).
Harris does not teach that prior to the analyzing of the indicator that an instruction is provided for a user to verify that the biological indicator has undergone a sterilization cycle. However, Andersson teaches the analogous art of sterilization (abstract) where the user provides a selection to inspect and verify that the sterilization was performed correctly (Andersson; [57, 69]). It would have been obvious to one of ordinary skill in the art to have used the user interface and the display of modified Harris to then enable the user to verify that sterilization was performed correctly as in Andersson because Andersson teaches that this enables the system to keep a digital track record of the verification process, thereby improving quality control (Andersson; [57, 69]).
Modified Harris does not specifically teach prior to analyzing the indicator to display an instruction for a user to verify chemical activation of the biological indicator. However, Pederson teaches the analogous art of analyzing a biological indicator (Pederson; Figs. 1, 3-5, 10-12) and prior to analyzing the indicator to display an instruction for a user to verify chemical activation of the biological indicator (Pederson teaches that the biological indicator can be activated in various ways [165].  Pederson teaches that a reading device can detect when the indicator has been activated [52, 174] and display to a user the results of the indicator processing [175]. Pederson also teaches that once the indicator is successfully activated, that results will began to be generated, and that otherwise an error will be presented, and therefore the use can look to determine whether the display is displaying results or an error as to instructions for what to do next; [197], see also [198-200]). It would have been obvious to one of ordinary skill in the art to have modified the display of modified Harris to have included a verification display that the biological indicator was activated as in Pederson because Pederson teaches that confirmation of the activation of the indictor is important to ensure efficacy of the sterilization process (Pederson; [34]) and because Pederson teaches that confirmation of results verifies that the .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris/Bolea in view of Kippenhan et al (US 20030170901; hereinafter “Kippenhan”; already of record) in view of Maki et al (Translation of JP 2000175995; hereinafter “Maki”).
As to claim 24, Harris teaches the method of claim 21 (see above).
Harris does not specifically teach performing a quarantine procedure in response to the set of analysis data indicating the presence of contamination in the biological indicator by: identifying one or more surgical instruments associated with the sterilization procedure or the sterilizing cabinet, and  providing a notification describing the one or more surgical instruments. However, Kippenhan teaches the analogous art of biological and sterilization indicators, with warning/quarantine instructions if the indicator and corresponding instrument are not sterile (Kippenhan; Fig. 26 [166, 159, 161]).  It would have been obvious to one of ordinary skill in the art to have modified the display and control of Harris to have included the quarantine procedure describing the instruments which are not sterile as in Kippenhan because Kippenhan teaches that this helps to provide a recall system that prevents the use of products that are not sterile [166], and because this also provides a detailed management system to track the sterilization process for quality control and assurance purposes.
Modified Harris does not specifically teach that the quarantine procedure also identifies a sterilizing cabinet that performed a sterilization procedure, and providing a notification describing the sterilizing cabinet. However, Maki teaches the analogous art of sterilization control using a sterilization indicator (Maki; [6, 15, 21]), where the control identifies a sterilizing cabinet that performed a sterilization procedure, and providing a notification describing the sterilizing cabinet (Maki teaches that sterilization records for each sterilizer are maintained [5, 17], where this includes ID of the sterilizer [11, 21], and the indicator results [21], where these records can be displayed [22]).  It would have been obvious to one of ordinary skill in the art to have modified the display and recall tracking procedure of modified Harris to have included information on the sterilizing cabinet as in Maki because Maki teaches that it is well known to include the sterilizer device ID in the sterilization records in order to provide proper management (Maki; [5, 38]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Harris/Bolea in view of Behun et al (US 20040197848; hereinafter “Behun”; already of record).
As to claim 30, Harris teaches the method of claim 29 (see above), further comprising enforcing the performance of the control test based on the indicator data set (Harris teaches performing the control test, where the control is unsterilized/unexposed and therefore should 
Harris does not specifically teach that the biological indicator and the control indicator share an indicator lot. However, Behun teaches the analogous art of testing biological indicators where a control is required in order to obtain a baseline prior to the actual test and where this is done by lot (Behun; [17, 28, 31-32, 38, 30, 64]). It would have been obvious to one of ordinary skill in the art to have modified the testing of the control and indicator of Harris to have been based on lots as in Behun because Behun teaches that validation of manufacture lots of the indicators is important for sterilization procedures, and that control lot samples can be used to verify proper operation of biological indicator lot samples prior to being released/used (Behun; [30, 64]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris/Bolea in view of Color change guide (https://web.archive.org/web/20150930181305/https://content.pattersondental.com/items/PDFs/images/214105.pdf published on 9/30/2015, 1 page, and hereinafter “color change guide”) and in view of Andersson.
As to claim 32, Harris teaches the method of claim 21, with a display and receiving selections from a user (see claim 21 above).
Harris does not specifically teach (a) displaying a chemical indicator guide via the display, wherein the chemical indicator guide comprises descriptions of an original chemical indicator and a post-sterilization chemical indicator. However, Color change guide teaches a chemical indicator guide which comprises descriptions of the indicators (Color change guide; page 1). It would have been obvious to have modified the display of Harris to have included a chemical indicator guide indicating whether or not sterilization occurred as in Color change guide because Color change guide teaches that it is well-known to provide a visual indicator reference for the user to determine whether sterilization took place.
Modified Harris does not specifically teach (b) receiving a selection indicating whether a chemical indicator of the biological indicator matches the original chemical indicator or the post-sterilization chemical indicator.  However, Andersson teaches the analogous art of sterilization (abstract) where the user provides a selection to inspect and verify that the sterilization was performed correctly (Andersson; [57, 69]). It would have been obvious to one of ordinary skill in the art to have used the chemical indicator guide on the display of modified Harris to then enable the user to verify that sterilization was performed correctly as in Andersson because Andersson teaches that this enables the system to keep a digital track record of the verification process, thereby improving quality control (Andersson; [57, 69]).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris/Bolea in view of Pederson and in view of Kippenhan et al (US 20030170901; hereinafter “Kippenhan”; already of record).
As to claim 33, Harris teaches the method of claim 21, with a display or the biological indicators (see claim 21 above).
Harris does not specifically teach instructions for breaking a glass ampoule of the biological indicator and mixing a chemical solution of the ampoule with the source of contamination. However, Pederson teaches the analogous art of analyzing a biological indicator (Pederson; Figs. 1, 3-5, 10-12) and a user interface configured to receive user input and provide information to the user indicating a status of biological indicator analysis (Pederson teaches a user interface 16 which is a display and can receive input; [48, 185]), and a processor, wherein the processor is further configured to receiving signals and display information, and where breaking a glass ampoule of the indicator takes place to mix a chemical solution with biological material; wherein the processor is further configured to receive a selection from a user.  It would have been obvious to one of ordinary skill in the art to have modified the indicator of Harris to have included a glass ampoule and mixing of a chemical solution with the source of 
Modified Harris does not specifically teach displaying a chemical indicator guide and receiving a selection indicating whether the glass ampoule is broken and whether the chemical solution has been mixed. However, Kippenhan teaches the analogous art of biological and sterilization indicators with a display which displays a chemical indicator guide (As best understood, Kippenhan teaches an indicator guide which includes information on the indicators and instructions. Specifically, Kippenhan teaches a guide which the user is able to see the indicators (Fig. 24), select instructions (Fig. 21, [154]), loading instructions (Fig. 22, [155]), set up instructions (Fig. 25, [51, 159, 165]), and warning/quarantine instructions if the indicator and corresponding instrument are not sterile (Fig. 26 [166, 159, 161])).  It would have been obvious to one of ordinary skill in the art to have modified the display of modified Pederson to have included guide instructions as in Kippenhan because Kippenhan teaches that instructions help to create the sterilization indicator [154], ensure proper loading [155], and help to correlate the indicator with the item to be sterilized [159], while also helping to provide a recall system that prevents the use of products that are not sterile [166].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798